Ellis, J.,
concurring.
The Jacksonville Traction Company, a corporation under the laws of the State of Massachusetts, operates a *349system of street railways in the city of Jacksonville and territory contiguous thereto. The corporation has an office in the city of Jacksonville and is a common carrier of passengers.
The property of the corporation consists of about sixty-four miles of standard gauge railroad track, power stations, cars, equipment and appurtenances. It also operates a line of railway about five miles in length as lessee, in the city of Jacksonville and in territory contiguous thereto. The physical properties of the company, so ir is alleged, is worth an amount greatly in excess of its indebtedness, stock and securities.
The Traction Company has been operating its lines of railway within the city of Jacksonville under an ordinance which provides that it shall -charge a fare of five cents for a continuous passage from any point within the city limits to any point within the city limits on the lines of its railways, and that free transfer tickets shall be given to passengers paying a- five cents fare and accepted for carriage at intersecting points of the lines of the street railway or any other lines of street railway for the purpose of enabling them to make one continuous passage over the most direct route or routes.
The company has applied to this court for a writ of mandamus against the Railroad Commissioners of the State of Florida commanding them without delay to fix reasonable and just rates for the carriage of passengers on the company’s railway lines.' An alternative writ of mandamus was issued by this -court upon the company’s petitioif, which writ alleges that the company is unable to operate its lines except at a great loss to its stockholders upon the fare prescribed by the ordinance of *350the city of Jacksonville, and that an ordinance of the city providing for an increase in the fare for passenger transportation was defeated by the electors of the city at a special election held in October, 1919. That thereafter the General Electric Company filed a general creditor’s bill against the Jacksonville Traction Company in the United States Court for the Southern District of Florida, praying, among other things, for a receiver; that a receiver was appointed' and has qualified and taken possession of the properties of the company and is operating the same and has obtained leave from the United States Court to apply to the Railroad Commissioners for the necessary relief; that the Railroad Commissioners have declined to grant the relief sought upon the ground that they have no jurisdiction or power to fix reasonable and just rates for the transportation of passengers over the lines of the company.
The Railroad Commissioners by their Special Counsel and the City Attorney for the city of Jacksonville have moved to quash the alternative writ of mandamus upon the grounds, vis: That .no jurisdiction over the subject-matter set forth in the alternative writ of mandamus . has been either expressly or impliedly conferred -upon the Railroad Commissioners of the State of Florida; that the writ fails to show a clear prima» facie case in the rélator that entitled him to the relief prayed.
The alternative writ presents in behalf of the Receiver of the Jacksonville .Traction Company a most serious situation. A street railway company operating its properties as a common carrier of passengers serves the people in the city of Jacksonville and continguous territory. It is a matter of common knowledge- of which this court *351may take notice, that the convenience of many thousands of people is served by the company. It is alleged' that. the company cannot earn enough money by operating its lines upon the fare prescribed by the city ordinance to pay its operating expenses, maintenance and interest upon its indebtedness; that for the year 1919 it operated at a loss of one hundred and three thousand, eight hundred and fifty-three dollars, without any provision for depreciation or upkeep, or any return to the owners for the money invested; that its credit is being impaired, it is unable to meet its obligations as they mature, or to provide necessary funds for maintenance; that it has been compelled to go into'the hands of a receiver, yet the value of its properties is greater than all of its indebtedness, stock and securities.
This situation undoubtedly forecasts the ultimate abandonment of the service to many thousands of people, the dismemberment of the properties, the abandonment of the enterprise and great loss to investors.
Notwithstanding this situation the electors of the city of Jacksonville refused to ratify a city ordinance providing for relief to the company in an increase of passenger rates commensurate with the increase in the cost of operating the property. Under the provisions of the charter of the city of Jacksonville such an ordinance required the approval of the electors of the city to give it validity. In this predicament application was made by the Receiver of the company to. the Railroad Commissioners for relief and they reply that they are without jurisdiction; that the power to grant the relief asked for has not been conferred' upon them either expressly or impliedly.
*352That the Legislature has the power to prescribe just and. reasonable rates for the transportation of passengers by street railways, whatever the motive power may be, is generally conceded. It is a police power inherent in the sovereignty of the State to be exercised in the public interest. See Munn v. Illinois, 94 U. S. 113; Wabash, St. L. & P. Ry. Co. v. People of Illinois, 118 U. S. 557, 7 Sup. Ct. Rep. 4; Railroad Commission Cases, 116 U. S. 307, 6 Sup. Ct. Rep. 334, 348, 349, 388, 391, 1191; Chicago & G. T. Ry. Co. v. Wellman, 143 U. S. 339, 12 Sup. Ct. Rep. 400; Smyth v. Ames, 169 U. S. 466, 18 Sup. Ct. Rep. 418; Home Telephone & Telegraph Co. v. City of Los Angeles, 211 U. S. 265, 29 Sup. Ct. Rep. 50; State ex rel, Kenosha Gas & Electric Co. v. Kenosha Electric R. Co., 145 Wis. 337, text 346, 129 N. W. Rep. 600; Milwaukee Electric Ry. & Light Co. v. Railroad Commission of Wisconsin, 238 U. S. 174, 59 L. Ed. 1254, 35 Sup. Ct. Rep. 820; Union Dry Goods Co. v. Georgia Public Service Corporation, 248 U. S. 372,-- Sup. Ct. Rep.-.
This power in nowise depends upon Section 30 of Article 16, of the Constitution, which invests the Legislature with full power to pass laws for the correction of abuses and to prevent unjust discrimination and excessive charges by persons and corporations engaged' as common carriers in transporting persons and property or performing other services of a public nature. The power is inherent in the State to be exercised by the legislative authority to establish regulations that are reasonably necessary to secure the health, safety, good order, comfort or general welfare of the community. The power can neither be abdicated nor bargained away, and is inalienable even by express grant, and all contracts and property rights are held subject to its fair exercise. *353See Atlantic Coast Line R. Co. v. City of Goldsboro, North Carolina, 232. U. S. 548, 34 Sup. Ct. Rep. 364.
In the making or establishing of just and reasonable rates of charge or tolls to be charged by one engaged, in a public sendee the State exercises its police power in the interest of the community. The general good of the public may not always consist in a reduction of tolls or rates charged for a public sendee. The convenience, ne; cessitv and comfort of the community must be considered when the State is about the business of establishing reasonable rates for such a service. It would most assuredly not be in the public interest and for the common welfare to permit an industry which supplies to a large number of people water, lights, electricity, transportation or other commodities or service in which the public is interested, to become inoperative for lack of sufficient compensation to pay operating expenses, because the Legislature refuses to exercise the poAver to establish a reasonable rate of charge for the service.
It is not a question of the guardianship of public service corporations, but a question of convenience, health, safety and general good of the community. The Legislature is not inhibited by any provision in the constitution from establishing just and reasonable rates of charge or tolls for a public service, and this power may be delegated to a Railroad Commission, which is a mere legislative method.of making such rates to meet at all times, whether the Legislature is in session or not, the exigencies as they arise, to the end that the convenience, safety and general welfare of the State may be promoted or secured. And this power to make just and reasonable rates implies the power to prevent overcharges, abuses and discriminations by any persons or corporations engaged *354in a business affected with a public interest. The Constitution of 1885 expressly provides in Article 16, Section 30, that the Legislature is invested with, full power to enact laws for the aowection of abuses and. to prevent unjust (Userimmation and excessive charges by persons and corporations engaged as common carriers, ’ but the idea is-not excluded that the Legislature may also enact laws to secure just and reasonable charges for transportation of freight and passengers by common carriers tO‘ the end that the industries may be enabled to earn a fair compensation for the service rendered and the people secured in their enjoyment of those utilities, conveniences and necessaries and the progress of the State promoted and welfare of the community conserved.
In the case of Portland Ry., Light & Power Co. v. Railroad Commission of Oregon, 229 U. S. 397, 57 L. Ed. 1248, 33 Sup. Ct. Rep. 820, Mr. Justice DAY, speaking for the court, said: “The authority of the States to control by appropriate legislation the rates of fare to be' charged by street railway companies and other common carriers wholly within their border® and subject to their laws, is unquestionable.” It is immaterial whether the power to make reasonable and just rates of fare to be charged by common carriers, grows out of the power to prevent unlawful discriminations or unjust charges, or whether the latter power is incident to the former. The State has the inherent power by appropriate legislation to control the rates to be charged by common carriers for transportation of freight or passengers over public highways, because of the duty and power of the State to enact such laws as áre necessary for the promotion of the peace, health, safety, comfort and general welfare of the community. See Milwaukee Electric Ry. & Light Co. v. Railroad Commission of Wisconsin, *355supra; Union Dry Goods Co. v. Georgia Public Service Corporation, supra; Chicago, B. & Q. R. Co. v. State of Nebraska ex rel. City of Omaha, 170 U. S. 57, 18 Sup. Ct. Rep. 513; Munn v. Illinois, supra.
The State may authorize its municipal corporations to establish by contract the rates to be charged by a public ■service corporation, but if such power is claimed by the municipality to the exclusion of the State’s power to prescribe reasonable rates during the term of the contract, the existence of the power and the authority to make such a contract must clearly and unmistakably appear, and all doubts must be resolved in favor of the' State’s superior power to prescribe reasonable rates. See State ex rel. Webster v. Superior Court for King County, 67 Wash. 37, 120 Pac. Rep. 861, L. R. A. 1915C 287, and authorities therein cited; Salt Lake City v. Utah Light & Traction Co., - Utah —-, P. U. R. 1918 F 377, 173 Pac. Rep. 556, 3 A. L. R. 715; Freeport Water Co. v. City of Freeport, 180 U. S. 587, 21 Sup. Ct. Rep. 493.
Chapter 3775 Acts of 1887, establishing the municipality of Jacksonville and providing for its government and prescribing its jurisdiction and powers, vested in the mayor and city council the power to “grant the right of way through the streets, avenues and squares of said city for the purpose of street or other railroads.” ■It is alleged in the alternative writ that the Jacksonville Traction Company is operating Its lines of railway within the city of Jacksonville under an ordinance passed by the city council in January, 1907, prescribing a rate for transportation of passengers of an amount not to exceed five cents for one passage. There is no provision in the charter of the city of Jacksonville which grants to the city the power to make rates for the transporta*356tion of passengers over its street or other railroads, to the exclusion of the States’ power to prescribe rates. Nor if the State’s power in this regard could be abdicated or transferred to the municipality is there any language in the charter which could he so construed?
In granting a franchise to the Traction Company, therefore, the city merely exercised a power to contract with the company in a matter in which the city acted in its corporate rather than in a governmental character. See Keggin v. Hillsborough County, 71 Fla. 356, 71 South. Rep. 372. This being true no contract exists between the city and the Traction Company, the obligation of which could be considered to be impaired, if the State in the exercise of its police power by appropriate measures disregarded the rate fixed by the city ordinance and established another which should be deemed to be reasonable. Because where rights are subject to State regulation they cannot be removed from the power of the State by making a contract about them. “The contract will carry with it the infirmity of the subject matter.” See Hudson County Water Co. v. McCarter, 209 U. S. 349, 28 Sup. Ct. Rep. 529; City of Dawson v. Dawson Tel. Co., 137 Ga. 62, 72 S. E. Rep. 508; City of Manitowoc v. Manitowoc & Northern Traction Co., 145 Wis. 13, 129 N. W. Rep. 925; Turtle Creek Borough v. Pennsylvania Water Co., 243 Pa. 415, 90 Atl. Rep. 199; Bellevue Vorough v. Ohio Valley Water Co., 245 Pa. 114, 91 Atl. Rep. 236.
Under the constitution of 1885 municipalities are the creatures of and subordinate to the will of the Legislature, which provides for their government and prescribes their jurisdiction and powers, and may alter or amend the same at any time. Art. 8 Sec. 8, Const, 1885.
*357In whatever manner, therefore, the city of Jacksonville imposed upon the Traction Company the rate to be charged for the transportation of passengers, its action was subordinate to the will of the Legislature and. subject to its superior power. And when the State asserts its jurisdiction over the subject-matter and there is no room for concurrence, the municipal charter or ordinance must give way. Dillon’s Munic. Corp. (5th ed.) 631.
Chapter 4052, Acts of 1891, providing for the forfeiture of grants, rights, privileges, licenses and immunities in certain cases contains no language indicating a .purpose upon the part of the Legislature to set in operation a power or agency over which it has no control and to which it surrendered or abdicated the sovereignty of the State.
I agree with counsel for the city of Jacksonville and with the counsel for the Railroad Commissioners, therefore, that the decision of this case depends upon the extent of the jurisdiction conferred upon the Railroad Commissioners. Whether the power conferred is broad enough to include street railroads in the public utilities over Which the Commissioners are vested with control. In construing the Railroad Commission Act, Chapter 4700, Acts of 1899, the task is not made difficult by the possibility that the city of Jacksonville had power under any act of the Legislature to abrogate by ordinance or contract the sovereign power of the State to regulate the rates of the Traction Company. In enacting the law the Legislature was not embarrassed by any consideration that such power had been vested or attempted to be vested in any agency of the State or municipality therein. It was free and untrammelled to write into the law full and complete power to the Commissioners over the common carriers doing intrastate business in this State. The pur*358pose of the law was not only to enable the State to prevent abuses and unjust discriminations and overcharges by common carriers in rendering the public service which they had undertaken to perform, but to create -an agency through which the State might at all times act, when the occasion should arise, in the matter of establishing just and reasonable rates for the transportation of passenger or freight by common carriers wholly within this State. The act should be construed in the light of this purpose, .and not by consideration of any evils practiced by one or more of the common carriers at the time the law was enacted.' The power to prescribe reasonable fates for the transportation of passengers and freight by common carriers existed in the State from the moment of its organization. Section 30 of Article 16 of the Constitution is not a limitation upon the Legislature. Common carriers are not and should not be reg’arded as enemies of the commonwealth, but father as' aids to its growth, development, progress and great conveniences to the comfort, convenience and welfare of the people. They are industries to be encouraged and not' discouraged, rather to be aided than imposed upon; but should be controlled and regulated by the State, not only that their officers and owners may not abuse their great powers and harrass and annoy the "people with discriminations, abuses and unjust charges, but also to the end that they may prosper and fulfill their mission as necessary agencies in the progress of the State by earning fair, just and reasonable compensation for the service rendered. In the light of these considerations it appears to me the act should be construed.
The word railroad .in its broadest signification includes a street railroad. There is no definite rule' of . construe*359tion as to whether an act of the Legislature dealing with “railroads” or “railways” includes street railroads. The meaning of the word depends upon the context and general purpose or intent of the lawmaking power. See Bloxham v. Consumers’ Electric Light & St. R. Co., 36 Fla. 519, 18 South. Rep. 444. Section 3148, General Statutes, 1906, Florida Compiled Laws, 1914, prescribing the liability of a railroad company for damage done to stock or other property by the running of locomotives or cars, etc., includes a street railroad company. See Consumers’ Electric Light & St. R. Co. v. Pryor, 44 Fla. 354, 32 South. Rep. 797; Tampa Electric Co. v. Bourquardez, 72 Fla. 161, 72 South. Rep. 668.
Chapter 4549, Acts of 1897, providing for the regulation of the Railroad Schedules, and which was amended by Chapter 4700, Acts of 1899, expressly excepted street railroads from the provisions of the Chapter which, in Section five, defined the terms “Railroad Coporation” or “Railroad Company” to mean all corporations or individuals then owning or that may hereafter own or operate any railroad in whole or in part in the State and to all persons, firms and companies who shall do business as common carriers upon any of the lines of railroads in this State, “street railroads excepted.” Chapter 4700, Acts of 1899, in defining the same terms uses broader language in that the terms are made to include not only those who do business as common carriers upon any of the lines of railroads in, the State, but those who own or operate any traim or car service on any railroad in the State, and eliminates the words “®reet railroads excepted.”
The former Act in Section' 5 provided that the provisions of the Chapter should apply to “all railroad cor*360porations and railroad companies engaged in this State,” etc. The latter act in the same section provided that the provisions of the act shall apply to “all railroad corporations, railroad, companies and, common carriers engaged in this State in the transportation of passengers or property by the railroads or common carriers therein.” These changes in the language of the Act of 1897 aré material and significant, particularly i'n view of the provisions of Chapter 6527, Acts of 1913, amending Sections of the General Statutes of 1906 that constituted Chapter 4700 Acts of 1899 which, preserving the language as to the application of the provisions of the act to “Common Carriers,” provided, that all doubts as to the jurisdiction and powers of the Railroad Commissioners shall be resolved in their favor, “it being intended that the laws relative to the Railroad Commissioners shall be deemed remedial laws to be construed liberally to further the legislative intent to regulate and control public carriers in the public interest.” The Traction Company is unquestionably a common carrier of passengers on a railroad line or lines and undoubtedly is included in the term “Common Carrier” as used in the Act. The doubt, if any there is, arises from the assertion that the purpose of the Acts of 1897, 1899 and 1913 was merely to correct abuses and overcharges that had been practiced by steam or so-called “commercial railroads.” But the Act of 1913 states that the purpose was to “regulate and control public carriers in the public interest.” Here the language of the Acts of 1899 and 1913 is broad enough to include street railroads, if there is any doubt that the Legislature so intended it, should be resolved in favor of the jurisdiction of the Railroad Commissioners to the end that the public interests might, be served. See State *361ex rel. Burr v. Jacksonville Terminal Co., 71 Fla. 295, text 334, 71 South. Rep. 474.
I am, therefore, of the opinion that the motion to quash the alternative writ should be denied.